DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/22/2021 has been entered with the Request for Continued Examination filed concurrently.  Claims 1-6 and 8-10 remain pending in the present application.
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitations “locating a first set of screw” and locating a second set of screw” in Lines 6 and 11 are grammatically incorrect and the term “screw” should be plural.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chae US 2017/0253149 (hereinafter Chae) in view of Kurita US 2004/0099498 (hereinafter Kurita) in view of Stemmer US 2018/0154800 (hereinafter Stemmer).

    PNG
    media_image1.png
    710
    808
    media_image1.png
    Greyscale

Re. Cl. 1, Chae discloses: An adapter arrangement (Fig. 1) for securing a first component to a second component (lever to a seat; Paragraph 0006 Lines 1-7), comprising: a first adapter (100, Fig. 1) element having a first plurality of securing elements extending from a perimeter of the first adapter element (see annotated figure 1); and a second adapter element (120-150 Fig. 1) to provide two adapter elements (see Fig. 1), said second adapter element having a second plurality of securing elements extending from a perimeter of the second adapter element (see annotated figure 1), and wherein the two adapter elements can be positioned relative to each other and secured to each other in at least two different relative positions (Paragraph 0015, Lines 1-4; by having elements 135 welded to 100; it is the Examiner’s position that the elements can be positioned in various relative positions by adjusting the position before welding), wherein the first adapter element is constructed as a gear plate for the first component which is constructed as an electric drive unit of an adjustment mechanism of a vehicle seat (see Fig. 1, it is the Examiner’s position that the components are not positively recited in the claim, the claims are drawn towards an adapter arrangement for securing the components and therefore this limitation is treated as intended use; it is the Examiner’s position that the adapter arrangement shown in Fig. 1 could be used with an electric drive unit rather than a manual drive unit).
Re. Cl. 2, Chae discloses: the second adapter element is constructed as a retention plate for the second component which is constructed a seat frame for the vehicle seat (see 120 and 150, they are secured to the seat as discussed in Paragraph 0006, Lines 1-7).
Re. Cl. 3, Chae discloses: the two adapter elements are positionable relative to each other by means of a stepless rotation about a common rotation axis (see Fig. 1 and Paragraph 0015, there are no steps or set positions where 135 match with 100, and therefore the elements are positionable relative to one another by rotating 100 relative to 130 before welding about a common rotation axis being the center of 130).
Re. Cl. 4, Chae discloses: the two adapter elements are secured to each other by a weld (Paragraph 0015, Lines 1-4).
Re. Cl. 5, Chae discloses: A method for assembling an adapter arrangement (see Fig. 1), the method comprising the steps of: providing a first adapter element (100, Fig. 1) constructed to be secured to a first component (lever, Paragraph 0006, Lines 1-7), said first adapter element having a first plurality of securing elements extending from a perimeter of the first adapter element (see annotated figure 1); providing a second adapter element (120, 130, 140 and 150 Fig. 1) constructed to be secured to a second component (seat, Paragraph 0006 Lines 1-7), said second adapter element having a second plurality of securing elements extending from a perimeter of the second adapter element (see annotated figure 1); wherein the first adapter element and the second adapter elements can be positioned relative to each other and secured to each other in at least two different relative positions (Paragraph 0015, Lines 1-4; by having elements 135 welded to 100; it is the Examiner’s position that the elements can be positioned in various relative positions by adjusting the position before welding) and the first adapter element is constructed as a gear plate (see Fig. 1, 100 is a plate associated with structure 140 which has a gear located on its rear side facing 150) for the first component being constructed as a drive unit of an adjustment mechanism of a vehicle seat (lever, Paragraph 0006, Lines 1-7); orienting the two adapter elements relative to each other (see Fig. 1); and securing the two adapter elements to each other (Paragraph 0015 Lines 1-4).
Re. Cl. 6, Chae discloses: A modular system for an adapter arrangement (Fig. 1, lever and seat Paragraph 0006 Lines 1-7), the modular system comprising: a first adapter element (100, Fig. 1) constructed to be secured to a first component (lever, Paragraph 0006 Lines 1-7), wherein said first adapter element has a first plurality of securing elements extending from a perimeter of the first adapter element (see annotated figure 1); and at least a second adapter element (120, 130, 140 and 150, Fig. 1) constructed to be secured to a second component (seat Paragraph 0006 Lines 1-7), wherein said second adapter element has a second plurality of securing elements extending from a perimeter of the second adapter element (see annotated figure 1); 41-28357 wherein the first adapter element and the at least one second adapter element are positionable relative to each other and securable to each other in at least two different relative positions (Paragraph 0015, Lines 1-4; by having elements 135 welded to 100; it is the Examiner’s position that the elements can be positioned in various relative positions by adjusting the position before welding) and the first adapter element is constructed as a gear plate (see Fig. 1, 100 is a plate associated with structure 140 which has a gear located on its rear side facing 150) for the first component being constructed as a drive unit of an adjustment mechanism of a vehicle seat (lever, Paragraph 0006, Lines 1-7).
Re. Cl. 8, Chae discloses: An adapter arrangement according to claim 1, in combination with a drive arrangement comprising the first component (Paragraph 0006 Lines 1-7).
Re. Cl. 9, Chae discloses: A method according to claim 5, further comprising connecting the adapter arrangement to the first component (Paragraph 0006, Lines 1-7, integrally connected to the lever).
Re. Cl. 10, Chae discloses: An adapter arrangement according to claim 1, wherein the first component which is constructed as a drive unit is secured by means of the adapter arrangement to the second component which is constructed as a seat frame of the vehicle seat (Paragraph 0006, Lines 1-7; by having the lever attached to the seat cushion as stated, the lever would be connected to the seat frame which supports the cushion indirectly).
Re. Cls. 1 and 5-6, Chae discloses that the first adapter element is secured to the lever integrally and the second component is secured to the seat (Paragraph 0006, Lines 1-7) but does not disclose explicitly how the connections are made.  Therefore, Chae does not disclose wherein the first adapter element is constructed to be secured to the first component by a first set of screws extending through said securing elements of said first adapter element and into the first component, wherein the second adapter element is constructed to be secured to the second component by a second set of screws extending through said securing elements of said second adapter element and into the second component (Cl. 1), locating a first set of screw through said first plurality of securing elements of said first adapter element and into the first component to secure them together; locating a second set of screw through said second plurality of securing elements of said second adapter element and into the second component to secure them together (Cl. 5) or wherein the first adapter element is secured to the first component by a first set of screws extending through said first plurality of securing (Fig. 1) which includes a first adapter element (1, Fig. 2a) that secures to a first component in the form of a lever (13, Fig. 1) using a first plurality of securing elements (1b1, Fig. 2a) extending from a perimeter of the first adapter element (see Fig. 2a). Re. Cls. 1 and 5-6, Kurita discloses the first adapter element is constructed to be secured to the first component by a first set of screws extending through said securing elements of said first adapter element and into the first component; locating a first set of screw through said first plurality of securing elements of said first adapter element and into the first component to secure them together; and wherein the first adapter element is secured to the first component by a first set of screws extending through said first plurality of securing elements of said first adapter element and into the first component (Paragraph 0142 Lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chae device to have the first securing elements connected to the first component via a first set of screws as disclosed by Kurita since Chae discloses broadly that the bracket (100) is connected to the lever in a integrally rotatable connection and Kurita states that the screw connection prevents rotation of the operating lever relative to the first component (outer ring) (Paragraph 0142, Lines 12-14). One of ordinary skill in the art would recognize that the screws of Kurita would have been an obvious manner of rotatably connecting the first adapter element and lever.
Re. Cls. 1 and 5-6, the combination of Kurita in view of Chae does not disclose wherein the second adapter element is constructed to be secured to the second component by a second set of screws extending through said securing elements of said second adapter element and into the second component (Cl. 1), locating a second set of screw through said second plurality of securing elements of said second adapter element and into the second component to secure them together (Cl. 5) or wherein the second adapter element is secured to the second component by a second set of screws extending through said second plurality of securing elements of said second adapter element and into the second component (Cl. 6). Stemmer discloses an adapter arrangement (Fig. 3) which includes a second adapter element (90, Fig. 3) that secures to a second component in the form of a vehicle seat (see Fig. 1) using a first plurality of securing elements (92, Fig. 3) extending from a perimeter of the first adapter element (see Fig. 3). Re. Cls. 1 and 5-6, Stemmer discloses the second adapter element is constructed to be secured to the second component by a second set of screws extending through said securing elements of said second adapter element and into the second component, locating a second set of screw through said second plurality of securing elements of said second adapter element and into the second component to secure them together and wherein the second adapter element is secured to the second component by a second set of screws extending through said second plurality of securing elements of said second adapter element and into the second component (see Fig. 1 and 4; Paragraph 0029, Lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chae device to be secured to the seat using screws as disclosed by Stemmer since Stemmer states that such a modification securely connects the parts together where relative displacement and relative rotation is not possible (Paragraph 0029, Lines 6-11).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker US 2019/0152347, Kaku US 2016/0280099 and Kim US 20180001794 disclose other known adapter arrangements which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632